DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Neblett on August 24, 2022.
The application has been amended as follows: 
Claim 1 has been replaced with - - A wheel of a vehicle, comprising: a rim; a hub section; at least two spokes which connect the hub section to the rim; at least one web connecting two adjacent ones of the at least two spokes, wherein the at least one web is arranged in a spoke intermediate space between the two adjacent ones of the at least two spokes in a region closer to the rim than to the hub section, connections of the at least one web to the two adjacent ones of the at least two spokes are located in a region between the rim and the hub section, the at least one web runs at least approximately in a circumferential direction of the wheel, a portion of the at least one web which extends circumferentially between the two adjacent ones of the at least two spokes is located entirely within the region closer to the rim than the hub section, and a predominantly flat covering element configured to cover the at least one spoke intermediate space between the two adjacent ones of the at least two spokes.- - to further define Applicant’s invention.
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a vehicle wheel comprising at least one web connecting two adjacent spokes extending in the circumferential direction in a spoke intermediate space between two adjacent spokes entirely within a region closer to the rim than to the hub section, and a predominantly flat covering element to cover the spoke intermediate space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617